Citation Nr: 0210851	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  00-01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for colon disease 
including diverticulitis.

(Additional issues of service connection for post-traumatic 
stress disorder (PTSD), and for arthritis of the hands, legs, 
and neck, will be the subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his daughter




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1949 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 RO rating decision which, in part, 
denied service connection for malaria, and for colon disease 
including diverticulitis.  In August 2000 the Board remanded 
the case to the RO.  

(The Board notes that additional issues of service connection 
for PTSD, and for arthritis of the hands, legs, and neck, 
will be the subject of a later Board decision which will be 
issued after the Board completes development of evidence on 
such issues.)


FINDINGS OF FACT

1.  The veteran does not currently have malaria or residuals 
of malaria.

2.  Colon disease including diverticulitis began many years 
after service and was not caused by any incident of service.



CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).

2.  Colon disease including diverticulitis was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty in the Marine Corps from 
December 1949 to March 1953, including service in Korea.  His 
service medical records do not show any complaints, findings, 
or diagnosis of malaria or colon disease including 
diverticulitis.

Private treatment records show that the veteran apparently 
had diverticulitis in 1982, and was again treated for 
diverticulitis in 1986 and 1987.  A private treatment record 
dated in 1997 noted that the veteran had been recently 
hospitalized for diverticulitis and diverticulosis.  

In April 2000 the veteran testified at an RO hearing that he 
first came down with malaria in Korea and that his symptoms 
at that time were fever and sweating, and he claimed that he 
currently had sweating at night and took Quinine.  He said he 
was treated by doctors for malaria symptoms in the 1960s but 
that they were now dead and that their records did not 
mention malaria.  The veteran's wife testified that he first 
noticed symptoms related to diverticulitis in the early 1970s 
and was first hospitalized in 1979 with diverticulitis and in 
1982 he had colon surgery.  She claimed he still had 
diverticulitis from time to time.  She then testified that he 
had problems with diverticulitis in the 1950s.  She claimed 
that the veteran started taking Quinine in the 1950s for his 
malaria symptoms and flare-ups, and that he still took 
Quinine which was available over the counter.  She indicated 
that the doctor who prescribed medicine for the malaria had 
died a long time ago.  

Received at the hearing in April 2000 was a statement from a 
fellow servicemember, L.E.B., who said that he served with 
the veteran in Korea and that the veteran then came down with 
malaria fever and was treated in sickbay.

Analysis

Through correspondence, the rating decision, the statement of 
the case, and supplemental statement of the case, the veteran 
has been informed of the evidence necessary to substantiate 
his claims for service connection for malaria and for colon 
disease including diverticulitis.  Pertinent medical records 
on these issues have been obtained to the extent possible.  
VA examination on these conditions is not warranted as there 
is no reasonable possibility that such assistance would aid 
in substantiating these claims.  Accordingly, the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000, and the related VA regulation, have been 
satisfied as to these claims.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. 

The record reflects that the veteran has complained of 
malaria symptoms, however, the medical evidence does not show 
current malaria or residuals.  Although the veteran has 
submitted a statement from a fellow serviceman, to the effect 
that the veteran had malaria during the Korean war, there is 
no medical evidence showing that he still has malaria or 
residuals.

One requirement for service connection is competent evidence 
(which in this case would be medical evidence) of the claimed 
condition.  Degmetich v. Brown, 104 F.3d 1328 (1997).  The 
veteran, as a layman, has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  As there is no medical 
evidence of current malaria or residuals, there may be no 
service connection.

With regard to the claim for service connection for colon 
disease including diverticulitis, such is not shown during 
the veteran's 1949-1953 active duty or for many years 
thereafter.  Although the medical evidence of record shows 
that the veteran does have a current colon disability, the 
first medical evidence of any such condition was in the 
1980s, when he was treated for diverticulitis and underwent 
colon surgery.  Although the veteran contends that his colon 
disease was incurred in service, as a layman he has no 
competence to give a medical opinion.  Espiritu, supra.  The 
weight of the credible medical evidence indicates this 
condition began many years after service and was not caused 
by any incident of service.

The preponderance of the evidence is against the claims for 
service connection for malaria and a colon condition 
including diverticulitis.  Thus the benefit of the doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for malaria is denied.

Service connection for colon disease including diverticulitis 
is denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

